IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

SZ DJI TECHNOLOGY CO., LTD. and DJI
EUROPE B.V.,

Plaintiffs,
Vv.

AUTEL ROBOTICS USA LLC and AUTEL
AERIAL TECHNOLOGY CoO., LTD.,
: C.A. No. 16-706-LPS
Defendants-Counterclaim Plaintiffs, : (Consolidated)

¥.

DJI TECHNOLOGY INC., 8Z DJI
TECHNOLOGY CO., LTD., and DJI EUROPE
B.V.,

Counterclaim Defendants.

 

Jody C. Barillare and Amy M. Dudash, MORGAN, LEWIS & BOCKIUS LLP, Wilmington, DE

Kelly E. Farnan and Christine D. Haynes, RICHARDS, LAYTON & FINGER, P.A.,
Wilmington, DE

J. Kevin Fee, Bradford A. Cangro, Jeremy Peterson, Ghee J. Lee, and Hang Zheng, MORGAN,
LEWIS & BOCKIUS LLP, Washington, DC

Attorneys for Plaintiffs

Anne Shea Gaza, Robert M. Vrana, and Samantha Wilson, YOUNG CONAWAY STARGATT
& TAYLOR, LLP, Wilmington, DE

Timothy C. Bickham and Andrew Xue, STEPTOE & JOHNSON LLP, Washington, DC
Jamie Lucia and Michael Flynn-O’Brien, STEPTOE & JOHNSON LLP, San Francisco, CA
Katherine Johnson, STEPTOE & JOHNSON LLP, Chicago, IL

Attorneys for Defendants

 

MEMORANDUM OPINION

May 12, 2021
Wilmington, Delaware

 

 
   
 

, U.S. District nage:

Plaintiffs SZ DJI Technology Co., Ltd. and DJI Europe B.V. (together, “DJI” or
“Plaintiffs”) sued Defendants Autel Robotics USA LLC and Autel Aerial Technology Co., Ltd.
(n/k/a Autel Robotics Co., Ltd.) (together, “Autel” or “Defendants”) on August, 11, 2016,
alleging infringement of (as relevant here) U.S. Patent Nos. 9,016,617 (“the ’617 patent”),
9,284,049 (“the 049 patent”), and 9,321,530 (“the ’530 patent”). (D.I. 1)' Those three patents
generally relate to technology involving unmanned aerial vehicles (“UAVs”), more commonly
known as “drones.”

In April 2020, the Court conducted a hearing on various motions, including motions for
partial summary judgment related to Autel’s alleged infringement of DJI’s patents. (See D.I.
515, 516,517) After the Court ruled on those motions, the parties submitted a joint status report,
in which they identified remaining disputes over certain claim terms in the 617, ’049, and °530
patents. (D.I. 519) The Court ordered supplemental claim construction briefing regarding the
remaining disputes. (D.I. 521)

The parties filed a joint supplemental claim construction brief on June 26, 2020. (D.L.
528) They simultaneously filed a variety of exhibits, including expert declarations in support of
their proposed constructions. (D.I. 528-4 (Dr. Janét for Plaintiffs); D.I. 528-7 (Dr. Barrett for
Defendants)) The Court has considered all those materials and has determined that it is

appropriate to resolve the remaining claim construction disputes without a hearing.

 

' Plaintiffs also named Autel Intelligent Technology Co., Ltd. as a defendant, but that
entity is no longer involved in this case. (See D.I. 95) In the answer to Plaintiffs’ complaint,
Defendants asserted counterclaims against Plaintiffs and DJI Technology Inc., involving other
patents that are not relevant for present purposes. (See D.I. 278 {J 52, 58)

 

 
L LEGAL STANDARDS

The Court incorporates by reference the legal standards outlined in its initial claim
construction order in this case. See SZ DJI Tech. Co. v. Autel Robotics USA LLC, 2019 WL
6840357, at *1-2 (D. Del. Dec. 16, 2019) (D.L. 415 at 1-4).
I. CONSTRUCTION OF DISPUTED TERMS

A. “flight control module”

 

Plaintiffs

“a component for estimating, planning, and adjusting the flight [of the UAV] based on data
obtained from other components”

 

Defendants
“a system for estimating, planning, and adjusting the flight [of the UAV]”

 

 

Court
“one or more components for estimating, planning, and adjusting the flight [of the UAV]”

 

 

 

The parties agree that the term “flight control module” needs to be construed. (D.L. 519
at 1-2) As their proposed constructions indicate, the parties also agree that the flight control
module is used for estimating, planning, and adjusting the flight of the UAV. The parties
disagree, however, on two issues: (i) whether the flight control module is a component or a
system, and (ii) whether the flight control module must perform its function based on data
obtained from other components.

First, the Court concludes that the flight control module is more fairly characterized as
one or more components, not as a system. The Court begins with the claim language. See
Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir, 2005) (en banc) (“[T]he claims

themselves provide substantial guidance as to the meaning of particular claim terms.”).

 

? This term appears in claim 1 of the 617 patent, claims 1 and 16 of the ’049 patent, and
claims 1 and 16 of the °530 patent. (D.1. 528 at 2)

 
According to the claims, the flight control module is one of multiple possible electrical
components, (’617 patent at 20:40-42 (“one or more electrical components selected from the
group including a... flight control module”), ’049 patent at 20:40-43 (“one or more electrical
components . . . comprising at least a flight control module”), 21:47-49 (same), *530 patent at
20:40-41 (“one or more electrical components selected from a group comprising a .. . flight
control module”), 21:27-29 (same)) The Court cannot find any language in the claims
supporting Autel’s characterization of the flight control module as a system.

Autel points instead to the specification, which states that “[t]he flight control module 33
is typically a key component or ‘brain’ of an UAV.” (617 patent at 10:24-25) (emphasis
added)? According to Autel, this statement means that the flight control module is typically, but
not necessarily always, a component — and, thus, in the claims the flight control module may be a
system. (D.I. 258 at 5-6) The Court disagrees. The more natural reading of that language is that
“typically” modifies “key,” not “component.” In other words, the flight control module is a
component of the UAV, and it is usually a “key” component.

DJI concedes that the flight control module may comprise more than one component.
(D.1. 528 at 7) (citing KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1355 (Fed. Cir.
2000)) Accordingly, the Court will construe the flight control module as “one or more
components” rather than as a system.

Second, the Court rejects DJI’s suggestion that the flight control module must perform its
function “based on data obtained from other components.” It is correct, as DJI notes (D.1. 528 at

3), that the specification states that “the flight control module 33 can be configured to estimate

 

3 Because the °617, 049, and ’530 patents have essentially the same specification, for
simplicity the Court cites only the ’617 patent’s specification.

 
the current velocity, orientation and/or position of the UAV based on data obtained from visual
sensors (e.g., cameras), [inertial measurement unit], GPS receiver and/or other sensors.” (7617
patent at 10:25-29) The specification further provides “another example” in which “the flight
control module can be configured to issue control signals . . . based on remotely received control
signals.” (d. at 10:31-33) DJI does not, however, offer any persuasive reason why the Court
should treat those embodiments as limiting. Although the flight control module can perform its
function based on data obtained from other components, there is no requirement that the flight
control module must perform its function in that way.

B. “a magnetometer secured onto an extension member” / “a magnetometer
attached onto a landing stand”

 

 

Plaintiffs

“a magnetometer is located on an extension member” / “a magnetometer is located on a
landing stand”

 

Defendants

Plain and ordinary meaning; alternatively, “a magnetometer secured on an extension member”
/ plain and ordinary meaning; alternatively, “a magnetometer attached on a landing stand”

 

Court

“a magnetometer secured on an extension member” / “a magnetometer attached on a landing
stand”

 

 

 

The parties’ dispute over these two terms focuses on the word “onto.” DJI attempts to
replace the phrases “secured onto” and “attached onto” with the phrase “is located on.” This
attempt to broaden the claims is not supported by the intrinsic evidence, and the Court rejects it.

DJI identifies multiple embodiments in the specification that use the phrase “is located

on.” (D.1. 528 at 12-13) (citing °617 patent at 13:21-23 (‘the sensor is located on an extension

 

4 This term appears in claim 1 of the 617 patent. (D.I. 528 at 11-12)

> This term appears in claims 1 and 16 of the 530 patent. (D.I. 528 at 12)

 

 
member”), 14:55-58 (“[t]he interference-susceptible sensor may be located on the first stand”),
14:67-15:2 (“the sensor 7 may be located on a different portion of the first stand”), 16:7-8 (“the
sensors may be located on one or more extension members”), 19:24-29 (“the magnetometer is
located on the extension member”)) DJI’s cited embodiments undermine its own construction.
When the applicant wanted to speak about the location of the magnetometer, the applicant chose
to use “secured onto” or “attached onto” in the claims, despite clearly knowing the alternative
term “located on.” That word choice is significant.

In DJI’s view, the patents are focused on “where the magnetometer is located,” not “how
the magnetometer is attached or secured to the UAV.” (/d. at 13) DJL is wrong. In fact, as DJI
also observes, the specification describes how the magnetometer may be attached or secured to
the UAV. (See id. at 14) (citing ’617 patent at 15:27-32 (“The sensor 506 may be coupled
(removably or permanently) to the extension member 504 via a fastener, glue, welding or any
other suitable methods.”))

Autel argues that the terms do not need construction because they are easily understood.
(See id.) (citing St. Clair Intell. Prop. Consultants, Inc. v. Acer, Inc., 2012 WL 3536454, at *5
(D. Del. Aug. 7, 2012)) DJI’s accusation that Autel seeks to “improperly narrow the scope of the
meaning of the terms” is incorrect. (See id.) Instead, it is DJI that wishes to improperly broaden
the claims.

Autel’s alternative proposal — to replace “onto” with “on” — is a simple way to convey the
ordinary and customary meaning the claim term would have to a person of ordinary skill in the

art (“POSA”). Accordingly, the Court will adopt that proposal.

 

 
C. “central body” / “one or more branch housing members”?

 

Plaintiffs

The [central] body and one or more branch housing members are coupled together, including
by being integrally joined into one piece during manufacturing

 

Defendants
“fuselage”

 

Court

No construction necessary / Except where the claim otherwise makes clear, the body or central
body and one or more branch housing members may form one piece

 

 

 

The parties have two disputes regarding the term “central body”: (i) whether “central
body” should be construed to mean “fuselage” and (ii) whether the body or central body and the
branch housing members may form one piece. (See D.I. 528 at 20)

First, the Court declines to construe “central body” to mean “fuselage.” Autel has not —
and cannot — point to a single instance of the term “fuselage” anywhere in the ’617, ’049, and
°530 patents. The specification is “always highly relevant to the claim construction analysis”
and is typically “the single best guide to the meaning of a disputed term.” Phillips, 415 F.3d at
1315 (internal quotation marks omitted). Aute! has not offered any other meaningful support in
the specification for its construction. (See D.I, 528 at 26-27) The term “central body” is simple

and easily understood; it does not need to be construed.

 

6 This term appears in claim 1 of the ’617 patent and claims 1 and 16 of the ’049 patent.
(D.I. 528 at 20)

? The parties dispute the relationship between the body or central body and the one or
more branch housing members with respect to claim 11 of the °617 patent, claims 1 and 16 of the
°049 patent, and claims 9 and 11 of the 530 patent. (D.I. 258 at 20, 24)

 

 

 
Second, the Court considers the relationship between the body or central body* and the
branch housing members. Although this dispute is not tied to one specific claim term, it is a
dispute over the scope of the claims that the Court should resolve. See O2 Micro Int'l Ltd. v.
Beyond Innovation Tech. Co., 521 F.3d 1351, 1360-63 (Fed. Cir. 2008).

As DJI explains, there is no categorical requirement across all claims of the °617, 049,
and 530 patents that the body or central body and the branch housing members must always be
separate or separable from each other. For example, dependent claim 11 of the °530 patent
specifically claims a drone in which “the body is integrally formed with the one or more branch
housing members.” In this claim, therefore, the body and branch housing members may not be
separable but must instead form one piece. See generally In re Rambus Inc., 694 F.3d 42, 48
(Fed. Cir. 2012) (relying on claim differentiation to construe same term in related patents).
Figure 1 also shows an embodiment in which the body and branch housing members form a
single piece.

The specification provides further support for the crux of DJI’s position. In some
embodiments, “the branch housing members 12 can be removably coupled to the central housing
member 11.” (°617 patent at 7:51-52) The logical implication of this language is that some
embodiments do not require removable coupling of the branch housing and central housing
members. In such embodiments, the body and branch housing members may form a single
piece. (See also id. at 8:36-42) (contemplating upper and lower body portions each being

“integrally manufactured as one piece”)

 

§ The Court rejects Autel’s argument that DJI improperly conflates the terms “body” and
“central body.” (See D.I. 528 at 24) The Court understands DJI’s convention of using “[central]
body” as shorthand, indicating that the terms differ but that DJI’s arguments with respect to the
terms are the same.

 

 
Nevertheless, the Court does not fully embrace DJI’s interpretation of the relationship
between the body or central body and the branch housing members. DJI’s proposed construction
implies that the body or central body and the branch housing members must always be “coupled
together.” The Court will not read the claims as imposing a “coupled together” requirement, as
such a requirement is not supported by the intrinsic evidence. For example, claim 1 of the ’049
patent requires that the integral upper body portion and the integral lower body portion be
“removably coupled.” Hence, that particular claim permits an arrangement that is different from
“coupled together.”

In sum, based on the intrinsic evidence, a POSA would understand that the claimed
embodiments of the °617, 049, and ’530 patents contain a body or a central body and branch
housing members that may form a single piece, including by being formed as a single piece
during manufacturing. But in certain claims, specific claim language otherwise makes clear to a
POSA that the claims do nef cover a body or a central body that forms a single piece with the
branch housing members. The Court’s construction of the baseline relationship between the
body or central body and the branch housing members does not erase any additional limitations
imposed by individual claims.

Il. CONCLUSION
The Court will construe the disputed terms as explained above. An appropriate Order

follows.

 
